DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
Claims 1-9 are currently pending in this application.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The combination of all the elements of the independent claims do not appear in a single reference of the cited prior art. Additionally, based on the art of record, it does not appear that it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine various pieces of the cited prior art to obtain each and every limitation as currently required by the independent claims. 
Specifically, French (U.S. Pub. 2017/0270818 A1) discloses simulating a dual task paradigm using a motion sensor to collect movement data of a user in order to create an avatar of the user in a virtual reality environment on a display screen (Fig. 1; [0141]). Moreover, French discloses estimating cost of the dual task paradigm on the user’s performance ([0067]; [0091]) and analyzing variation in performance parameters ([0066]; [0073]; [0083]). While French discloses simulating movement of the avatar to virtual targets, French does not disclose a single limb collision avoidance task, nor a Single Limb Stance (SLS) functionality test for postural stability. However, Chakravarty et al. (hereinafter “Chakravarty”) (U.S. Pub. 2017/0231532 A1), which discusses the use of a motion sensing device, including Microsoft Kinect, configured to monitor the lower limbs of a user performing a motion and to capture skeletal data over certain periods of time ([0033-0034]), teaches evaluating body balance of a user via an SLS exercise indicative of postural stability ([0044]]; [0046]). 
Yet, French does not disclose using (i) electromyography (EMG) sensors to record muscular activity, (ii) model parameters for the subject which include Centre of Mass (CoM) sway, a collision rate, a trajectory smoothness variation and a muscle co-activation, nor (iii) an analysis that provides a task that subject prioritizes among postural stability and collision avoidance in the dual task paradigm. These limitations are not further taught by Chakravarty, and would not be obvious to a person of ordinary skill in the art before the effective filing date of the present application. Therefore, claims 1, 4, and 7, as well as dependent claims 2-3, 5-6, and 8-9, are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        

/Jay Trent Liddle/Primary Examiner, Art Unit 3715